Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 07/30/2021. Claims 1-6, 8-13, 15-19, 21, 22, and 24 are pending in the case. 

Applicant Response
In Applicant’s response dated 07/30/2021, Applicant amended Claims 1-6, 8-13, 15-19, 21, 22, and 24 and argued against all objections, and rejections previously set forth in the Office Action dated 06/04/2021.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/09/2022 has been entered.

Examiner Comments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 

Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 8, 10, 12, 15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 7, and 8 of U.S. Patent No. 10303343 B1 issued on May 28, 2019 in view of Barton (US Publication US 20150095975 A1, Pub. Date: Apr. 15, 2015) in of Malik et al (Pub. No.: US 20130007245 A1, Pub. Date: February 25 2016) in further view of Straub (US Pub No.:  US 20160092176 A1, Pub. Date: 2016-03-31) and in further view of Sinha et al (US Pub No.:  US 20160255117A1, Pub. Date: September 1, 2016)
Although the claims at issue are not identical, they are not patentably distinct from each other because the recitations of the claims are identical with the exception of an additional limitation in the pending claims.

Instant Application 15/865,885
Reference Application (US 10303343 B1 )

Claim 1: A system, comprising: a computing device that comprises a processor and memory; and program instructions executable in the computing device that, when executed by the computing device, cause the computing device to: 

receive a request to generate a device profile for an operating system platform;

retrieve a definition file associated with the operating system platform from a data store, the definition file comprising a plurality of platform parameters for that correspond to plurality of user interface identifiers; 
determine a placement location in a data driven user interface for a plurality of user interface elements that respectively correspond to one of the plurality of platform parameters based on the plurality of user interface identifiers;
render the  data driven user interface for configuring the device profile based on the definition file and the placement location of user plurality of user interface elements; 
receive user-input for one of the plurality of user interface elements;
modify one of a plurality of values that corresponds to a respective configuration setting of a plurality of platform features executable on the operating system platform based at least in part on the user-input; and 
generate the device profile based on the plurality of values, generating the device profile comprising generating platform-specific code for the operating system platform based on the plurality of values, 
store the device profile in a command queue for the mobile device in response to generating the device profile, wherein the command queue is stored in the memory; and 
transmit the device profile from the command queue to the mobile device in an instance in which a request has been received from the mobile device, wherein the request is generated by an activation of a uniform resource locator (URL) by the mobile device.

establish a communication channel with a definition file repository;

receive, over a network, a definition file for a target platform from the definition file repository, the definition file comprising a plurality of platform parameters associated with the target platform;
receive a request to generate a device profile for the target platform;

render a data driven user interface for configuring the device profile based at least in part on the definition file, rendering the data driven user interface comprises displaying a plurality of user interface elements that each correspond with one of the plurality of platform parameters;
receive user input for one of the plurality user interface elements, the user-input modifying a respective value associated with one of the plurality of platform parameters;
retrieve a plurality of values from the plurality of user interface elements; and


generate the device profile based at least in part on a platform translation of the plurality of values, the device profile being executed in association with the target platform on a mobile device

Claim 3: The system of claim 1, wherein program instructions further cause the computing device to generate the device profile based at least in part on a translation of the plurality of values into an executable file for the operating system platform.
2. (Original) The system of claim 1, wherein the definition file for the target platform is received by periodically receiving a latest version of the definition file from the definition file repository, the definition file being stored in a data store associated with the computing device.
Claim 5: The system of claim 1, wherein program instructions further cause the computing device to generate the device profile based at least in part on a translation of the plurality of values into an executable file for the operating system platform
3. (Original) The system of claim 1, wherein the definition file comprises a console definition file, and wherein the program instructions further cause the computing device to facilitate the definition file repository receiving a platform definition file from a platform-specific definition file service, wherein the definition file repository translates the platform-specific definition file to the console definition file
Claim 8: The system of claim 1, wherein each of the plurality of platform parameters comprises a field type and a unique identifier for a plurality of respective parameters for a plurality of operating system platforms.
Claim 7: The system of claim 1, wherein each of the plurality of platform parameters comprising a field type and a unique identifier among the plurality of platform parameters for a plurality of different platforms.

Claim 8:  The system of claim 7, wherein the program instructions cause the computing device to generate the platform translation based at least in part on the unique identifier and the target platform.


Claims 1, 3, 8, 10, 15, and 17 of the instant application 15/865,885 are anticipated by Claim 1 of U.S. patent application US 10303343 B1. In addition, Claims 5 and 12 of the current application are anticipated by Claim 7 and 8 of U.S. patent application US 10303343 B1. 
	With regards to independent Claims 1 and 15, the only differences between the current applications and Claim 1 of patented application US 10303343 B1 is the newly added claim limitation that states “store the device profile in a command queue for the mobile device in response to generating the device profile, wherein the command queue is stored in the memory and  a platform messaging service associated with the operating system platform instructs the mobile device to contact the computing device; and transmit the device profile from the command queue to the mobile device in an instance in which a request has been received from the mobile device, wherein the request is generated by an activation of a uniform resource locator (URL) by the mobile device.”
	As the office action below shows, Barton teaches some the limitations of Claim 1. 
	 Barton does not teach or suggest the system wherein:  determine a placement location in a data driven user interface for a plurality of user interface elements that respectively correspond to one of the plurality of platform parameters based on the plurality of user interface identifiers; store the device profile in a command queue for the mobile device, wherein a platform messaging service associated with the operating system platform instructs the mobile device to contact the computing device; and transmit the device profile from the command queue to the mobile device in an instance in which a request has been received from the mobile device.”
Straub teaches the system that determine  a placement location in a data driven user interface for a plurality of user interface elements that respectively correspond to one of the plurality of platform parameters based on the plurality of user interface identifiers ( see Straub: Fig.25, [0260], “In step 2520, a set of data points available at the data source. In step 2530, a set of data bindable areas of the user interface is determined based on information provided by the user interface ( i.e. ordering and placement of elements on a web page layout, font color, size, etc.). In addition, Malik discloses the system wherein: store the device profile in a command queue for the mobile device in response to generating the device profile, wherein the command queue is stored in the memory and a platform messaging service associated with the operating system platform instructs the mobile device to contact the computing device (see Malik: Fig.1 and Fig.2, [0045] - [0046], and detailed citation in the office action below); Furthermore, Sinha teaches  transmit the device profile from the command queue to the mobile device in an instance in which a request has been received from the mobile device, wherein the request is generated by an activation of a uniform resource locator (URL) by the mobile device (see Sinha: Fig.8, [0083],see office actin below for detailed citation)
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent No. US 10303343 B1 with analogues arts  Barton , Malik, Straub and Sinha because the modification would allow enterprise IT administrators the tools configure, implement and manage BYOD policy quickly and seamlessly into the network, while ensuring relatively high levels of privacy, security, and/or reliability. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, 15-19, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Barton (Pub. No.: US 20150095975 A1, Pub. Date: April 15, 2015) in view of Malik et al (Pub. No.: US 20130007245 A1, Pub. Date: February 25 2016) in further view of Straub (US Pub No.:  US 20160092176 A1, Pub. Date: 2016-03-31) and in further view of Sinha et al (US Pub No.:  US 20160255117A1, Pub. Date: September 1, 2016)

Regarding independent Claim 1,
	Barton discloses a system (see Fig. 1, illustrating computer system architecture) comprising
a computing device that comprises a processor and memory and program instructions executable in the computing device (see Barton: Fig.1, [0029], computer device with processor 111 and memory 121), that when executed by the computing device cause the computing device to: 
receive a request to generate a device profile for an operating system platform (see Barton : Fig.7, [0121], “the one or more computing device may receive initial policy settings or other data for inclusion in a policy (for example generated device profile). For example, application preparation tools may assemble one or more policies including, for example, a set of default MRM system-provided policies, which may also include one or more application-specific policies or settings provided by the application developer.” i.e. the policy settings are includes the configuration of the device profile for the mobile device.”) See also [0122] describing “one or more computing devices may proceed to finalize configuration of the policy for the managed application (generated device profile, as illustrated in steps 703-709 of FIG. 7.”; 
retrieve a definition file associated with the operating system platform from a data store (see Barton: Fig.7, [0123], “At step 7103, “one or more computing devices may create or otherwise display a user interface (UI) to display various portions of the initial policy settings. For example, upon uploading of the managed application, the one or more computing devices may read the initial policy settings or any other metadata (i.e. definition files) associated with or packaged with the application and may dynamically compose an administrative the definition file comprising a plurality of platform parameters that correspond to a plurality of user interface identifiers (see Barton: Fig.7, [0123], “All policies and settings may be defined using a declarative syntax (metadata) that in some variations may include the various elements associated with each setting. In an example, the metadata is provided in the form of an XML (Extensible Markup Language) document that defines individual elements listed for each setting. For example, to define the beginning and end of a policy file, an XML document may use the tags &lt;policymetadata&gt; and &lt;/policymetadata&gt;, respectively. The collection of policy setting may be between section tags &lt;policies&gt; and &lt;/policies&gt; Each policy setting may include elements such as the following:”…[0117], “h. Setting units and other user interface (U/I) display strings (default language plus references to resource ID for localized strings), e.g., included between &lt;policystrings&gt; and &lt;/policystrings&gt; tags.”)
render the data driven user interface for configuring the device profile based on the definition file (see Barton: Fig.7, [0123], “At step 703, the one or more computing devices may create or otherwise display a user interface (UI) to display various portions of the initial policy settings. For example, upon uploading of the managed application, the one or more computing devices may read the initial policy settings or any other metadata associated with or packaged with the application and may dynamically compose an administrative user interface for all setting descriptions, policy metadata, etc. Further details and the placement location for the plurality of user interface elements file (see Barton: Fig.12B, [0138], “the sub-type Android 1330 for the application type 1325 has been selected, and a number of icons are shown as being presented. Included in the icons is an icon for each policy that has been created (e.g., icon 1390 and icon 1395). While FIG. 12B illustrates these icons as being blank, they may include graphics and/or text within the icon's border or surrounding the icon. Also included in the icons is an icon for creating a new policy 1385. While the remaining portion of FIGS. 12C-12J will be described in connection with configuring a policy for a mobile application of the Android operating system, different policy settings and displays may be used for the different resource types.”)
receive user-input for one of the plurality of user interface elements (see Barton: 
modify one of a plurality of values that corresponds to a respective configuration setting of a plurality of platform features executable on the operating system platform based on the user-input (see Barton: Fig.7, [0125], “At step 707, the one or more computing devices may determine to produce one or more published versions of the policy. In some variations, the determination may be made responsive to input that is received via the user interface from the IT administrator (or other user). Such input may, for example, represent an acceptance of the policy for the managed application or a command to publish the policy.”); and 
generate the device profile based on the plurality of values (see Barton:  Fig.7, [0127], “At step 709, the one or more computing devices may produce ( i.e. generate) one or more policy files for the managed application”), generating the device profile comprising generating platform-specific code for the operating system platform based on the plurality of values (see Barton: Fig.7, [0127], “For example, after the IT administrator (or other user) approves the policy for publishing/distribution to one or more mobile devices, a JSON (JavaScript Object Notation) or XML dictionary of key/value pairs representing each defined setting name (dictionary name) and its assigned value may be produced”), and the device profile is configured to impose a functionality restriction on the operating system platform executed by a mobile device (see for e.g. Barton: Fig.12I-12J, [0178], a policy file may include various settings defined as part of an application restriction settings group identifier (e.g., those illustrated in FIGS. 12I 

Barton does not explicitly teach a system wherein:
retrieve a definition file associated with the operating system platform from a data store, the definition file comprising a plurality of platform parameters that correspond to a plurality of user interface identifiers; 
determine a placement location in a data driven user interface for a plurality of user interface elements that respectively correspond to one of the plurality of platform parameters based on the plurality of user interface identifiers; 
store the device profile in a command queue for the mobile device in response to generating the device profile, wherein the command queue is stored in the memory; and
transmit the device profile from the command queue to the mobile device in an instance in which a request has been received from the mobile device, wherein the request is generated by an activation of a uniform resource locator (URL) by the mobile device.

Malik discloses the system wherein:
retrieve a definition file associated with the operating system platform from a data store (see Malik: Fig.1, [0045], [0046], “a device front end related to an Apple iOS device is configured to work with Apple's server and the mobile device to gather any requested status information from the mobile device. Similarly, a device front end can be configured to work with an Android device, which may include the ability to communicate with an app running on the device. By providing a plurality of device front ends 16, software device front ends can easily be added to the MDM system 5 as mobile device platforms change or as an organization chooses to support new platforms.” and  “Device front ends 16 retrieve mobile device status information, this information is sent to message handlers 18. Message handlers 18 can include software components, such as one or more module, application, or thread. Message handlers 18 collect incoming data about mobile devices, format this status information into a usable form (which may include parsing and normalizing device information for uniformity across platforms), and forward this information to device database 20”), the definition file comprising a plurality of platform parameters that correspond to a plurality of user interface identifiers (see Malik
store the device profile in a command queue for the mobile device in response to generating the device profile (see Malik: Fig.2, [0047], “Upon processing mobile device status information, message handlers 18 provide real-time status updates 22 to be stored and organized as records in device database 20. Device database 20 may include one or more records for each mobile device registered with MDM system 5. Using status updates 22, device database 20 can update these records and provide substantially real-time information about the status of mobile devices 10. Device database 20 can provide persistent storage of mobile device status information allowing an administrator to access status information about mobile devices 10, even when a device is offline. Device database 20 can include one or more data stores that include one or more software objects suitable for interfacing with one or more memory devices, including hard drives, flash drives, shared memory, cloud-based memory, etc.”), wherein the command queue is stored in the memory (see Malik: Fig.2, [0050], “The rules evaluation 26 queue provides an interface between the monitoring engine 24, and the core rules engine 28. Mobile device status changes may wait in rules evaluation queue 26 until core rules engine 28 is free to process this information. Rules evaluation queue 26 may be any software component that maintains memory structures suitable for storing device status updates for access by core rules engine 28.”), and  
	Because both Barton and Malik  are in the same/similar field of endeavor of managing and configuring bring your own device (BYOD) implementation using configuration management system in an enterprise or corporation environment, by accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the Barton to include the system that retrieve a definition file associated with the operating system platform from a data store, the definition file comprising a plurality of platform parameters associated with the operating system platform, store the device profile in a command queue for the mobile device and transmit the device profile from the command queue to the mobile device as taught by Malik. 2One would have been motivated to make such a combination in order to simplify the management and configuration of mobile devices by an IT manager in implementing BYOD policy quickly and seamlessly into the network, while ensuring relatively high levels of privacy, security, and/or reliability. (See Malik, [0005])
	As shown above, Malik transmit the device profile from the command queue to the mobile device in an instance in which a request has been received from the mobile device (see Malik: [0040], “the user may be directed to a URL where configuration information and security certificates can be downloaded. Once certificates are downloaded from a certificate authority the identity of the mobile device can be trusted. This may also allow the communication with the mobile device to be encrypted for added security.”)

Barton and Malik does not explicitly teach or disclose the system comprising :
determine a placement location in a data driven user interface for a plurality of user interface elements that respectively correspond to one of the plurality of platform parameters based on the plurality of user interface identifiers; 
transmit the device profile from the command queue to the mobile device in an instance in which a request has been received from the mobile device, wherein the request is generated by an activation of a uniform resource locator (URL) by the mobile device.
	
	However, Straub teaches the system that determine  a placement location in a data driven user interface for a plurality of user interface elements that respectively correspond to one of the plurality of platform parameters based on the plurality of user interface identifiers ( see Straub: Fig.25, [0260], “In step 2520, a set of data points available at the data source. In step 2530, a set of data bindable areas of the user interface is determined based on information provided by the user interface ( i.e. ordering and placement of elements on a web page layout, font color, size, etc.). For example, when enter the databinding mode, a user can be presented by slots to aid them. Previous approaches would present to the user wizards or generic forms to databind a component. Not only does this not provide any visual preview, but it requires the user to know the intricate details of how that component works and how it is technically bound to the data.”) see for example Fig.26, [0266], “an illustration of user interface 2600 after performing databinding in one embodiment. Accordingly, a developer can be presented with a list of attributes of the selected business object and, using one or more gestures, bind the attributes to user interface element.”)
	Because Barton , Malik and Straub are in the same/similar field of endeavor of date driven user interface implementation, by accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, disclosed in Barton to include the system that determine a placement location in a data Sinha. One would have been motivated to make such a combination in order provide efficient and intuitive databinding for mobile applications. 

Barton , Malik and Straub does not explicitly teach or disclose the system comprising :
transmit the device profile from the command queue to the mobile device in an instance in which a request has been received from the mobile device, wherein the request is generated by an activation of a uniform resource locator (URL) by the mobile device.

	However, Sinha teaches the system that transmit the device profile from the command queue to the mobile device in an instance in which a request has been received from the mobile device, wherein the request is generated by an activation of a uniform resource locator (URL) by the mobile device (see Sinha: Fig.8, [0083], “The user of the mobile device 550 may be presented with information about what will be managed and/or queried by the server. The configuration profile may be sent or provided to the mobile device 550 is a variety of methods, e.g. email, text message, web browser link (a uniform resource locator (URL) link), physical loading via a connection to the mobile device 550, and the like. Also, the configuration profile may include software configured to operate on the mobile device 550 to coordinate and provide the MDM functionality”)
	Because Barton, Malik, Straub and Sinha  are in the same/similar field of endeavor of managing and configuring bring your own device (BYOD) implementation using configuration management system in an enterprise or corporation environment, by accordingly, it would Barton to include the system wherein the platform messaging service instructs by transmitting a message to the mobile device, wherein the messages comprises a uniform resource locator (URL) link that transmits the request upon activation of the URL link as taught by Sinha. One would have been motivated to make such a combination in order to allow enterprise IT administrators to configure and implement BYOD policy that includes enforcing rules on how BYOD devices resources, applications, and functionality are used to increase productivity.
	
Regarding Claim 2,
	Barton, Malik, Straub and Sinha  teaches all the limitations of Claim1. Barton further teaches the system wherein the plurality of user interface elements comprises at least one of a text box, a drop-down menu, or a check-box ( see Barton: for e.g. Fig.12D, [0141], “If the administrator selects to edit the policy via option 1445, a mobile application details screen 1505 may be displayed in the user interface. The details screen 1505 may present an opportunity for the administrator to view and edit various settings of the policy.” i.e. the selection user interface provided to the administrator includes textbox, checkbox, or dropdown menu)  

Regarding Claim 3,
	Barton, Malik, Straub and Sinha  teaches all the limitations of Claim1. Barton further teaches the system wherein program instructions further cause the computing device to generate the device profile based at least in part on a translation of the plurality of values into an executable file for the operating system platform. (See Barton: Fig. 7, [0129], “he one or more computing devices may produce one or more policy files for the managed application. For example, after the IT administrator (or other user) approves the policy for publishing/ distribution to one or more mobile devices, a JSON (JavaScript Object Notation) or XML dictionary of key/value pairs representing each defined setting name (dictionary name) and its assigned value may be produced.”)

Regarding Claim 4,
	Barton, Malik, Straub and Sinha  teaches all the limitations of Claim 3. Barton further teaches the system wherein the executable file comprises at least one of a JavaScript Object Notation (JSON) file or an Extensible Markup Language (XML) file (see Barton: [0127], “At step 709, the one or more computing devices may produce one or more policy files for the managed application. For example, after the IT administrator (or other user) approves the policy for publishing/distribution to one or more mobile devices, a JSON (JavaScript Object Notation) or XML dictionary of key/value pairs representing each defined setting name (dictionary name) and its assigned value may be produced. In some environments, the settings of the policy file represent the corporate policy that should be enforced in order to access resources that are accessible via the access gateway or to execute the managed application”)    

Regarding Claim 5, 
	Barton, Malik, Straub and Sinha  teaches all the limitations of Claim1. Barton further teaches the system wherein each of the plurality of platform parameters comprises a field type and a unique identifier for a plurality of respective parameters for a plurality of operating system platforms (see Barton: Fig.5, [0043], “The boot message includes any information that allows the server 102 to uniquely identify that user device 108 from among the other user devices 108 that may be configured in the system. In one embodiment, the message includes the MAC address, current firmware, version, model number, a timestamp, and/or any other information needed to allow the server to uniquely identify the user device. In one specific embodiment, the boot message also includes the configurable parameters of the user device along with any customized parameter values to be used by the server for configuring that user device 108. In other embodiments, the configurable parameters and customized parameter values may be uploaded to the server in one or more other messages separate from the boot message.”). see also [0016] describing a configurable parameters may include information associated with a software version of the operating system and/or software versions of one or more applications installed on the user device 108 such that, when accessed, the application 104 accesses parameter values that are compatible with the version of software installed on the user device.
	
Regarding Claim 6,
	Barton, Malik, Straub and Sinha teaches all the limitations of Claim 1. Barton further teaches the system wherein the plurality of platform features comprises at least one of an audio capturing application, an image capturing application, a phone application, and a text messaging application (see Barton: for e.g. [0143], “if the application makes a call to the mobile device's camera, various settings to block/allow access to the camera may be included 

Regarding independent Claim 8 and 15,
	Claim 8 is directed to a non-transitory computer-readable medium and Claim 15 is directed to computer-implemented method claim, and both claims have a similar scope limitation as Claim 1 and are rejected under the same rationale.

Regarding Claim 9 and 16,
	Claim 9 is directed to a non-transitory computer-readable medium claim and Claim 16 is directed to computer-implemented method claim, and both claims have a similar scope limitation as Claim 2 and are rejected under the same rationale.

Regarding Claim 10 and 17,
	Claim 10 is directed to non-transitory computer-readable medium claim and claim 17 have a similar scope limitation as Claim 3 and is rejected under the same rationale.

Regarding Claim 11 and 18,
	Claim 11 is directed to a non-transitory computer-readable medium claim and Claim 18 is directed to computer-implemented method claim, and both claims have a similar scope limitation as Claim 4 and are rejected under the same rationale.

Regarding Claim 12,
	Claim 12 is directed to non-transitory computer-readable medium claim and claim 12 have a similar scope limitation as Claim 5 and is rejected under the same rationale.

Regarding Claim 13 and 19,
	Claim 13 is directed to non-transitory computer-readable medium claim and Claim 19 is directed to computer-implemented method claim, and both claims have a similar scope limitation as Claim 6 and are rejected under the same rationale.

Regarding Claim 21,
	Barton, Malik, Straub and Sinha  teaches all the limitations of Claim17. Barton further teaches the system wherein the translation of the plurality of values into the executable file for the operating system platform (see Barton: Fig. 7, [0129], “the one or more computing devices may produce one or more policy files for the managed application. For example, after the IT administrator (or other user) approves the policy for publishing /distribution to one or more mobile devices, a JSON (JavaScript Object Notation) or XML dictionary of key/value pairs representing each defined setting name (dictionary name) and its assigned value may be produced.”). 
	Barton does not explicitly teach or disclose the system further comprises: selecting, in the computing device, a platform-specific translation technique based on the operating system platform.
selecting, in the computing device, a platform-specific translation technique based on the operating system platform (see Malik: Fig.7 , [0081], “shows a template 84 that may be selected to enforce minimum OS versions required for a mobile device to access corporate resources. By selecting a button in user interface 80, an administrator can bring up a template to create a rule that excludes devices with certain operating systems or older versions of operating systems. In some embodiments, the template can be divided into two sections, a trigger section and enforcement section. Here, a trigger section allows the administrator to select the minimum version of multiple operating systems. A separate drop-down menu can be provided for iOS, Android, Symbian, Windows Phone, or another mobile device Oss”)
	Because both Barton and Malik  are in the same/similar field of endeavor of managing and configuring bring your own device (BYOD) implementation using configuration management system in an enterprise or corporation environment, by accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, disclosed in Barton to include the system of selecting, in the computing device, a platform-specific translation technique based on the operating system platform as taught by Malik .2One would have been motivated to make such a combination in order to simplify the management and configuration of mobile devices by an IT manager in implementing BYOD policy quickly and seamlessly into the network, while ensuring relatively high levels of privacy, security, and/or reliability. (See Malik, [0005])

Regarding Claim 22,
	Barton, Malik, Straub and Sinha  teaches all the limitations of Claim 1. Sinha further teaches the system wherein the platform message service instructs by transmitting a message to the mobile device, wherein the message comprises a uniform resource locator (URL) link that transmits the request upon activation of the URL link (see Sinha: Fig.8, [0083], “The user of the mobile device 550 may be presented with information about what will be managed and/or queried by the server. The configuration profile may be sent or provided to the mobile device 550 is a variety of methods, e.g. email, text message, web browser link (a uniform resource locator (URL) link), physical loading via a connection to the mobile device 550, and the like. Also, the configuration profile may include software configured to operate on the mobile device 550 to coordinate and provide the MDM functionality”)
	Because Barton, Malik, Straub and Sinha  are in the same/similar field of endeavor of managing and configuring bring your own device (BYOD) implementation using configuration management system in an enterprise or corporation environment, by accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, disclosed in Barton to include the system wherein the platform messaging service instructs by transmitting a message to the mobile device, wherein the messages comprises a uniform resource locator (URL) link that transmits the request upon activation of the URL link as taught by Sinha. One would have been motivated to make such a combination in order to allow enterprise IT administrators to configure and implement BYOD policy that includes enforcing rules on how BYOD devices resources, applications, and functionality are used to increase productivity.

Regarding Claim 24,
	Barton, Malik, Straub and Sinha  teaches all the limitations of Claim 17. Malik further teaches the method wherein rendering, in the computing device, the data driven user interface further comprises formatting the plurality of user interface elements based on the plurality of user interface identifiers from the definition file ( see Malik: Fig.1, [0038], “User interface 38 can include software instructions and rendering information such as pictures, HTML, style sheets, flash files, and the like, which may be used to instruct a computer controlled by the administrator to display an interface, such as the interfaces depicted in FIGS. 5-11. It should be appreciated that the interface may include one or more websites or portals that may be remotely accessed.”)
	Because Barton, Malik, Straub and Sinha  are in the same/similar field of endeavor of date driven user interface implementation, by accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, disclosed in Barton to include the system formatting the plurality of user interface elements as taught by Malik. One would have been motivated to make such a combination in order provide efficient and appealing user interface appearance for mobile applications.

Response to Arguments
Non-Statutory Double Patenting Rejection
With regard to the Non-Statutory Double Patenting Rejection, Examiner recognizes and accepts applicant requests that the rejection be held in abeyance until it is the only rejections outstanding in accordance with MPEP § 714.02 and 37 C.F.R. § 1.111(b), as the claims may be 
	
Claim Rejections - 35 U.S.C. § 103,
Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20130346268 A1
Pereira; Wesley
Title: Mobile Application Management
Description: enroll a wireless device into an enterprise service with a management server addressed in a management profile
US 20130298185 A1
KONERU; RAJ KUMAR
Title: Mobile Application Management Systems and Methods Thereof
Description: mobile application management through policy inclusion using centralized enforcement libraries
US 20110252240 A1
Freedman; Gordie
Title: Mobile Device Management
Description: The invention enables enterprises or other organizations to deploy enterprise services for managing mobile devices OTA (over the air) in a flexible, scalable, secure and on demand manner



	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177